                       IN THE UNITED STATES DISTRICT COURT
                 · FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DMSION
                                  No. 7:16-CR-116-D
                                  No. 7:19-CV-211-D


DAVID FITZGERALD WILLIAMS,                 )
                                           )
                          Petitioner,      )
                                           )
                  v.                       )                       ORDER
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                          Respondent       )


       On October 24, 2019, David Fitzgerald Williams ("Williams" or "petitioner") moved under

28 U.S.C. § 2255 to vacate, set aside, or correct his 90-month sentence [D.E. 1465]. On May 1,

2020, the government moved to dismiss Williams's Q1otion [D.E. 1495] and filed a memorandum

in support [D.E. 1496]. As explained below, the court grants the government's motion to dismiss

and dismisses Williams' s section 2255 motion.

                                                  I.

       On December 11, 2017, pursuant to a plea agreement, Williams pleaded guilty to conspiracy

to distribute and possess with intent to distribute a quantity of cocaine base (crack). See [D.E. 875,

876]. On June 19, 2018, the court held Williams' s sentencing hearing. The court adopted the facts

set forth in the Presentence Investigation Report ("PSR"), and calculated Williams's advisory

guideline range to be 87 to 108 months' imprisonment based on a total offense level 27 and criminal

history category ill. See PSR [D.E. 1036] ,r 85. After considering all relevant factors under 18

U.S.C. § 3553(a), the court sentenced Williams to 90 months' imprisonment See Sentencing Tr.

[D.E. 1523] 15--21. Williams did not appeal.



           Case 7:16-cr-00116-D Document 1524 Filed 08/13/20 Page 1 of 5
       In Williams' s section 2255 motion, Williams contends that his counsel was constitutionally

ineffective by failing to argue that Williams' s cooperation warranted a lower sentence and asks to

be resentenced to a lower sentence. See [D.E. 1465] 4, 7-9.

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for ''failure

to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Cor;p. v. Twombly. 550 U.S. 544,

555-63, 570 (2007); Coleman v. Md. Court of Ap_peals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd,

566 U.S. 30 (2012); Giarratano v. Johnso~ 521 F.3d 298, 302 (4th Cir. 2008); accord Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See,~ Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court

may take judicial notice of public records without converting a motion to dismiss into a motion for

summary judgment. See, e.g.. Fed. R. Evid. 20l(d); Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007); Philips v. Pitt Cty. Mem'l Hosp.• 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motion, the court is not limited to the motion itself. The court may

consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223, 225 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case. See,

~    Blackledge v. Alliso~ 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359-60 (4th Cir. 2013).

       The "Sixth Amendment entitles criminal defendants to the effective assistance of

counsel-that is, representation that does not fall below an objective standard of reasonableness in

light of prevailing professional norms." Bobby v. Van Hook, 558 U.S. 4, 7 (2009) (per curiam)

                                                 2

           Case 7:16-cr-00116-D Document 1524 Filed 08/13/20 Page 2 of 5
(quotations omitted). The Sixth Amendment right to counsel extends to all critical stages of a

criminal proceeding, including plea negotiations, trial, sentencing, and appeal. See, e.g., Missouri

v.Frye, 566U.S.134, 140 (2012);Latlerv. Cooper, 566U.S.156, 164-65 (2012); Gloverv. United

States, 531 U.S. 198, 203--04 (2001 ). "[S]entencing is a critical stage of trial at which a defendant

is entitled to effective assistance of counsel, and a sentence imposed without effective assistance

must be vacated and reimposed to permit facts in mitigation of punishment to be fully and freely

developed." United States v. Breckenridge, 93 F.3d 132, 135 (4th Cir. 1996); see Glover, 531 U.S.

at 203--04. To state a claim ofineffective assistance ofcounsel in violation ofthe Sixth Amendment,

Williams must show that his attorney's performance fell below an objective standard of

reasonableness and that he suffered prejudice as a result. See Strickland v. Washingto~ 466 U.S.

668, 687-91 (1984).

        When determining whether counsel's representation was objectively unreasonable, a court

must be "highly deferential" to counsel's performance and must attempt to "e1iminate the distorting

effects of hindsight." Id. at 689. Therefore, the "court must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable professional assistance." Id. A party

also must show that counsel's deficient performance prejudiced the party. See id. at 691-96. A

party does so by showing that there is a ''reasonable probability'' that, but for the deficiency, ''the

result of the proceeding would have been different." Id. at 694.

       As for trial counsel's alleged failure to argue that Williams' s cooperation warranted a lower

sentence, the claim fails as to performance. At Williams' s sentencing hearing, Williams' s counsel

emphasized that Williams accepted responsibility for his drug dealing and was remorseful. See

Sentencing Tr. at 6. Counsel also emphasized William.s's education, desire to start a legitimate

business after release, family support, and desire to be a better father. See id. at 6--9. Counsel

                                                  3

           Case 7:16-cr-00116-D Document 1524 Filed 08/13/20 Page 3 of 5
requested an 87-month sentence. Id. at 9. Williams then spoke and expressed remorse for his

criminal conduct, his acceptance of responsibility, and his desire to be productive and law-abiding

upon release. See id. at 10--11. The Assistant United States Attorney ("AUSA") then spoke and

argued for a 90-month sentence. See id. at 11-14. The AUSA discussed the serious nature of the

offense, the wiretap evidence against Williams, his family history, his criminal history, and his

cooperation. See id. at 11-13. As for Williams's cooperation, the AUSA noted that but for

Williams's cooperation, the United States wouldhaverecommendedmorethana90-monthsentence.

See id. at 13-14. Defense counsel then discussed Williams's cooperation. He acknowledged that

Williams initially made "incorrect'' statements to the authorities, but had been fully ''truthful" after

signing his plea agreement. Id. at 15.

       Defense counsel acted reasonably at the sentencing hearing initially emphasizing other

section 3553(a) factors, permitting the AUSA to discuss Williams' s cooperation, and then discussing

Williams's cooperation (including his initial "incorrect'' statements). Particularly in light of

Williams's initial "incorrect'' statements to authorities, counsel acted reasonably in not seeking a

downward variance based on Williams' s cooperation. Williams has not plausibly alleged deficient

performance. See, e.g.• Strickland, 466 U.S. at 689-700.

       Alternatively, Williams' claim fails as to prejudice. In order to prove prejudice from

deficient performance at sentencing, Williams must prove the existence of a reasonable probability

that he would have been sentenced differently ifthe error had not occurred. See Sears v. Upton, 561

U.S. 945,956 (2010). "A reasonable probability is a probability sufficient to undermine confidence

in the outcome." Strickland, 466 U.S. at 694.

       Nothing in the record suggests that if counsel had referenced Williams's cooperation in a

different way that there is a reasonable probability of a different sentence. Indeed, this court

                                                   4

           Case 7:16-cr-00116-D Document 1524 Filed 08/13/20 Page 4 of 5
acknowledged Williams's cooperation in imposing the sentence. See Sentencing Tr. at 18. On this

record, Williams has failed to plausibly allege prejudice. See Strickland, 466 U.S. at 694.

       After reviewing the claim presented in Williams's motion, the court finds that reasonable

jurists would not find the court's treatment of Williams's claim debatable or wrong and that the

claim does not deserve encouragement to proceed any further. Accordingly, the court denies a

certificate ofappealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336--38

(2003); Slack v. McDaniel, 529 U.S. 473,484 (2000).

                                                II.

       In sum, the court GRANTS the government's motion to dismiss [D.E. 1495], DISMISSES

Williams's section2255 motion [D.E. 1465], and DENIES a certificate ofappealability. The clerk

shall close the case.

        SO ORDERED. This__!!.. day of August 2020.




                                                      JSC.DEVERill
                                                      United States District Judge




                                                5

           Case 7:16-cr-00116-D Document 1524 Filed 08/13/20 Page 5 of 5
